DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments received on August 23, 2021 are entered into the file. Currently, claim 1 is amended; claims 21-23 and 25 are withdrawn; claims 14-15 and 24 are cancelled; and claims 26-27 are new, resulting in claims 1-13, 16-20, and 26-27 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP 2012-097399)1,2,3 in view of Falkowski (US 2008/0268005)2,3.
With respect to claim 26, Wakatsuki teaches rayon (polymer) fibers containing specific fats and oils, a method for producing the same, and a fiber structure (thread or textile surface; polymer composition) that have a soft texture and good compatibility with skin (paragraphs [0001] and [0021]-[0022]). Wakatsuki further teaches it is preferable to use fats and oils having a fatty acid composition close to that of human sebum because they are well-adapted to the skin (paragraph [0026]). Such fats and oils preferably contain palmitic acid as a fatty acid in an amount of 15 to 35% by mass and oleic acid as an unsaturated fatty acid in an amount of 15 to 55% by mass (paragraph [0026]). The fat and oil is added to the viscose solution and mixed for spinning prior to spinning (paragraphs [0037]-[0040] and [0059]-[0060]). The fat and oil are added to improve dry skin, prevent aging, protect the stratum corneum, promote metabolism, and normalize skin cell function (paragraph [0038]). The most preferable fat and oil is shea butter (paragraph [0023]). Wakatsuki also teaches the use of emulsifiers, where the second emulsifier has an HLB of 8 to 11 and can include polyoxyalkylene alkyl ethers, polyoxyalkylene alkenyl ethers, polyoxyalkylene cumylphenyl ethers, polyoxyalkylene beta-naphthyl ethers, and polyoxyalkylene phenyl ethers (paragraph [0027]-[0029]).
The wt% of oleic acid in the oil or the fat range substantially overlaps the claimed range in the instant claim 26. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wakatsuki, because overlapping ranges have been held to establish prima facie obviousness.
Wakatsuki is silent as to the polymer composition comprising at least one of dicaprylyl carbonate, cetyl isononanoate, cetearyl isononanoate, isopropyl isostearate, isostearyl isostearate, isopropyl palmitate, and mixtures thereof.
Falkowski teaches a process for finishing textiles with skin care oils (paragraph [0003]). The skin-care oil emulsion includes (a) water, (b) one or more care oils and (c) one or more emulsifiers (paragraph [0018]). The emulsifiers (c) may be conventional synthetic emulsifiers such as ethoxylated fatty alcohols, and preferably have a Hydrophilic-Lipophilic Balance (HLB) value of 8 to 18 (paragraph [0023]). Additionally, preferred oils such as vegetable oils with skin-care and health-promoting properties may be included, for example shea butter (paragraph [0027]).
Suitable skin care oils (b) include coconut oil, squalene, vitamin E, Myritol 318, Cetiol SN (cetearyl isononanoate), paraffins and white oils (paragraph [0021]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the oils, including Cetiol (cetearyl isononanoate) in order to determine which provides the desired skin care. See MPEP 2143.
Since both Wakatsuki and Falkowski teach mixtures of fats and oils that comprise shea butter and an ethoxylated emulsifier with an HLB of 8 to 11, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the rayon fiber of Wakatsuki to include one of the oils (b) of Falkowski, including Cetiol (cetearyl isononanoate), in order to provide additional skin care effect.
Since the fiber structure of Wakatsuki in view of Falkowski is defined above as being the claimed polymer composition, the polymer composition is necessarily uniformly incorporated into the fibers because there are no other materials present forming the fibers other than the polymer composition.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP 2012-097399)4,5,6 in view of Falkowski (US 2008/0268005)2,3 and Corben (US 3201353).
With respect to claim 27, Wakatsuki teaches rayon (polymer) fibers containing specific fats and oils, a method for producing the same, and a fiber structure (thread or textile surface; polymer composition) that have a soft texture and good compatibility with skin (paragraphs [0001] and [0021]-[0022]). Wakatsuki further teaches it is preferable to use fats and oils having a fatty acid composition close to that of human sebum because they are well-adapted to the skin (paragraph [0026]). Such fats and oils preferably contain palmitic acid as a fatty acid in an amount of 15 to 35% by mass and oleic acid as an unsaturated fatty acid in an amount of 15 to 55% by mass (paragraph [0026]). The fat and oil is added to the viscose solution for spinning prior to spinning (paragraphs [0037]-[0040]). The fat and oil are added to improve dry skin, prevent aging, protect the stratum corneum, promote metabolism, and normalize skin cell function (paragraph [0038]). The most preferable fat and oil is shea butter (paragraph [0023]). Wakatsuki also teaches the use of emulsifiers, where the second emulsifier has an HLB of 8 to 11 and can include polyoxyalkylene alkyl ethers, polyoxyalkylene alkenyl ethers, polyoxyalkylene cumylphenyl ethers, polyoxyalkylene beta-naphthyl ethers, and polyoxyalkylene phenyl ethers (paragraph [0027]-[0029]).
The wt% of oleic acid in the oil or the fat range substantially overlaps the claimed range in the instant claim 27. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wakatsuki, because overlapping ranges have been held to establish prima facie obviousness.
Wakatsuki is silent as to the polymer composition comprising at least one of dicaprylyl carbonate, cetyl isononanoate, cetearyl isononanoate, isopropyl isostearate, isostearyl isostearate, isopropyl palmitate, and mixtures thereof.
Falkowski teaches a process for finishing textiles with skin care oils (paragraph [0003]). The skin-care oil emulsion includes (a) water, (b) one or more care oils and (c) one or more emulsifiers (paragraph [0018]). The emulsifiers (c) may be conventional synthetic emulsifiers such as ethoxylated fatty alcohols, and preferably have a Hydrophilic-Lipophilic Balance (HLB) value of 8 to 18 (paragraph [0023]). Additionally, preferred oils such as vegetable oils with skin-care and health-promoting properties may be included, for example shea butter (paragraph [0027]).
Suitable skin care oils (b) include coconut oil, squalene, vitamin E, Myritol 318, Cetiol SN (cetearyl isononanoate), paraffins and white oils (paragraph [0021]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the oils, including Cetiol (cetearyl isononanoate) in order to determine which provides the desired skin care. See MPEP 2143.
Since both Wakatsuki and Falkowski teach mixtures of fats and oils that comprise shea butter and an ethoxylated emulsifier with an HLB of 8 to 11, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the rayon fiber of Wakatsuki to include one of the oils (b) of Falkowski, including Cetiol (cetearyl isononanoate), in order to provide additional skin care effect.
Wakatsuki in view of Falkowski is silent as to the at least one agent and the another agent being present as micro-inclusions.
Corben teaches micro-inclusions comprising water-immiscible materials such as mineral oil or water-insoluble animal or vegetable oils or finely divided water-repellent solid material encapsulated within a substantially fluid impermeably hydrophobic sheath (col. 1, lines 55-60). Mirco-inclusions have been proposed for use as medicinal materials and pharmaceuticals, particularly when the encapsulated water-immiscible material comprises an oil solution of a vitamin or a drug, and have also been proposed for the handling, dispensing, and storage of materials, such as perfumes, essential oils, flavoring agents, inks, pharmaceuticals, and the like, which might be subject to oxidative degradation (col. 1, lines 23-31).
Since both Wakatsuki in view of Falkowski and Corben teach materials containing medicinal oils, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fats and oils (at least one agent) and the Cetiol (another agent) of Wakatsuki in view of Falkowski to be present as a micro-inclusion with the sheath as taught by Corben, in order to allow easier handling, storage, and distribution of the materials, as well as prevent oxidation degradation.

Allowable Subject Matter
Claims 1-13 and 16-20 are indicated as allowable.

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a thread or textile surface comprising fibers, wherein the fibers comprise a polymer composition, said polymer composition comprising a polymer; at least one agent selected from the group consisting of petrolatum, an oil or a fat, wherein the oil or the fat contains at least 25 wt% oleic acid, a non-saponifiable lipid from an oil, wherein the oil contains at least 25 wt% oleic acid, and mixtures thereof; and another agent selected from the group consisting of dicaprylyl carbonate, cetyl isononanoate, isopropyl isostearate, isostearyl isostearate, isopropyl palmitate, and mixtures thereof, as recited in independent claim 1.

Wakatsuki (JP 2012-097399)7, cited in the previous office action, is considered the closest prior art of record. Wakatsuki teaches rayon (polymer; biopolymer; modified cellulose) fibers containing specific fats and oils, a method for producing the same, and a fiber structure (thread or textile surface; polymer composition) that have a soft texture and good compatibility with skin (paragraphs [0001] and [0021]-[0022]). Wakatsuki further teaches it is preferable to use fats and oils having a fatty acid composition close to that of human sebum because they are well-adapted to the skin (paragraph [0026]). Such fats and oils preferably contain palmitic acid as a fatty acid in an amount of 15 to 35% by mass and oleic acid as an unsaturated fatty acid in an amount of 15 to 55% by mass (paragraph [0026]). The fat and oil is added to the viscose solution for spinning prior to spinning (paragraphs [0037]-[0040]). The fat and oil are added to improve dry skin, prevent aging, protect the stratum corneum, promote metabolism, and normalize skin cell function (paragraph [0038]). The most preferable fat and oil is shea butter (paragraph [0023]). Wakatsuki also teaches the use of emulsifiers, where the second emulsifier has an HLB of 8 to 11 and can include polyoxyalkylene alkyl ethers, polyoxyalkylene alkenyl ethers, polyoxyalkylene cumylphenyl ethers, polyoxyalkylene beta-naphthyl ethers, and polyoxyalkylene phenyl ethers (paragraph [0027]-[0029]).
Wakatsuki is silent as to the polymer composition comprising at least one of dicaprylyl carbonate, cetyl isononanoate, isopropyl isostearate, isostearyl isostearate, isopropyl palmitate, and mixtures thereof.

Falkowski (US 2008/0268005), cited in the previous office action, is considered relevant to the claimed invention. Falkowski teaches a process for finishing textiles with skin care oils (paragraph [0003]). The skin-care oil emulsion includes (a) water, (b) one or more care oils and (c) one or more emulsifiers (paragraph [0018]). The emulsifiers (c) may be conventional synthetic emulsifiers such as ethoxylated fatty alcohols, and preferably have a Hydrophilic-Lipophilic Balance (HLB) value of 8 to 18 (paragraph [0023]). Additionally, preferred oils such as vegetable oils with skin-care and health-promoting properties may be included, for example shea butter (paragraph [0027]).
Suitable skin care oils (b) include coconut oil, squalene, vitamin E, Myritol 318, Cetiol SN (cetearyl isononanoate ), paraffins and white oils (paragraph [0021]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the oils, including Cetiol (cetearyl isononanoate) in order to determine which provides the desired skin care. See MPEP 2143.
Falkowski was relied on in the previous office action to teach the inclusion of cetearyl isononanoate in the fiber of Wakatsuki. However, in light of the amendments filed August 23, 2021, Falkowski no longer remedies the deficiencies of Wakatsuki identified above.

Everhart (US 6626961), cited in the previous office action, is considered relevant to the claimed invention. Everhart teaches nonwoven webs treated with a stable aqueous formation containing petrolatum (col. 1, lines 6-7). Petrolatum-based lotions effectively prevent or reduce the occurrence of a number of common skin disorders (col. 1, lines 39-40). The dispersion is versatile as it allows incorporation of a broad range of ingredients such as water insoluble oils, including botanical extracts (col. 4, line 66 – col. 5, line 1). Fabrics treated with emulsions of petrolatum/oil mixtures can transfer both ingredients to the skin, providing combined and possibly synergistic benefits associated with the two ingredients (col. 5, lines 5-8). The oil-in-water dispersion includes a second emulsifier such as an ethoxylated fatty acid ester (col. 4, lines 25-29).
Everhart does not remedy the deficiencies of Wakatsuki identified above.

Bond (US 2013/0053479), cited in the previous office action, is considered relevant to the claimed invention. Bond teaches fibers formed from compositions comprising intimate admixtures of thermoplastic polymers and oils (paragraph [0002]). The presence of the oil in the fiber reduces shear viscosity, uses sustainable materials in existing polymeric systems thus reducing the reliance on petrochemicals, allows for coloration via traditional ink compounds rather than pigments, and improves spinning of fibers, enabling a finer diameter filament to be achieved. (paragraphs [0004]-[0005]; [0097]-[0103]). Non-limiting examples of oils contemplated in the composition of Bond include olive oil and rapeseed oil, with a preferred oil being canola oil (paragraph [0038]).
Bond lists oils usable in the thermoplastic fiber in paragraph [0038], and beneficial properties that result from use of these oils in paragraphs [0097]-[0103]. Therefore, to one of ordinary skill in the art, it would have been obvious to try the oils, including olive oil, rapeseed oil, and canola oil, in order to determine which provides the desired balance of properties, including reduced shear viscosity, reduced reliance on petrochemicals, desired coloration, and desired spinnability and filament diameter. See MPEP 2143.
Bond does not remedy the deficiencies of Wakatsuki identified above.

As such there is no prior art, either alone or in combination, which renders obvious a thread or textile surface comprising fibers, wherein the fibers comprise a polymer composition, said polymer composition comprising a polymer; at least one agent selected from the group consisting of petrolatum, an oil or a fat, wherein the oil or the fat contains at least 25 wt% oleic acid, a non-saponifiable lipid from an oil, wherein the oil contains at least 25 wt% oleic acid, and mixtures thereof; and another agent selected from the group consisting of dicaprylyl carbonate, cetyl isononanoate, isopropyl isostearate, isostearyl isostearate, isopropyl palmitate, and mixtures thereof, as recited in independent claim 1.

Claims 2-13 and 16-20 are also indicated as allowable based on their dependency from independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant's arguments filed August 23, 2021 have been fully considered.

The rejections of:
claims 1-4, 11, and 17-20 under 35 U.S.C. 103 over Wakatsuki (JP 2012-097399) in view of Falkowski (US 2008/0268005);
claim 10 under 35 U.S.C. 103 over Wakatsuki (JP 2012-097399) in view of Falkowski (US 2008/0268005) with supporting evidence provided by Garti (Cocoa Butter and Related Compounds – 17.2 Shea Butter Chemical Composition);
claims 5-6, 12-13, and 16 under 35 U.S.C. 103 over Wakatsuki (JP 2012-097399) in view of Falkowski (US 2008/0268005) as applied to claim 1 and further in view of Everhart (US 6626931); and
claims -9 under 35 U.S.C. 103 over Wakatsuki (JP 2012-097399) in view of Falkowski (US 2008/0268005) as applied to claim 1 and further in view of Bond (US 2013/0053479);
have been withdrawn in light of the amendments to the claimed filed August 23, 2021.
	
On page 7 of the response Applicant submits that the prior art does not teach polymer compositions that are incorporated into the fiber matrix or compositions wherein the agents are present as microemulsions.
The Examiner respectfully disagrees. Claim 26 recites a fiber comprising a polymer composition wherein the polymer composition comprises a polymer, at least one agent, and another agent. It is respectfully submitted that a fiber matrix is not claimed. Since the fiber structure of Wakatsuki in view of Falkowski is defined above as being the claimed polymer composition, the polymer composition is necessarily uniformly incorporated into the fibers because there are no other materials present forming the fibers other than the polymer composition.		
With respect to the micro-inclusion limitation of claim 27, newly presented reference Corben (US 3201353) was relied on to teach the new limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Cited in IDS
        3 Previously presented
        4 Machine translation used as reference
        5 Cited in IDS
        6 Previously presented
        7 Machine translation used as reference